—Judgment unanimously affirmed. Memorandum: Defendant contends that County Court erred in accepting his guilty plea without a sufficient colloquy with respect to each element of the crime charged. Because defendant failed to move to withdraw his plea or to vacate the judgment of conviction, that contention has not been preserved for our review (see, People v Lopez, 71 NY2d 662, 665; People v Ayala, 226 AD2d 1127, lv denied 88 NY2d 964). This is not one of those rare cases where a defendant’s recitation of the facts underlying the crime casts significant doubt upon defendant’s guilt (see, People v Harris, 233 AD2d 959, lv denied 89 NY2d 1094; People v Ayala, supra, at 1128). We reject the contention of defendant that the court erred in determining the amount of restitution without conducting a hearing (cf., People v McElrath, 241 AD2d 932). Finally, the evidence, the law and the circumstances of this case, viewed in totality and as of the time of the representation, establish that defendant received effective assistance of counsel (see, People v Baldi, 54 NY2d 137, 147). (Appeal from Judgment of Wayne County Court, Parenti, J. — Grand Larceny, 3rd Degree.) Present — Lawton, J. P., Wisner, Hurlbutt, Callahan and Balio, JJ.